DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to Applicant’s claim election on 05/23/2022, in which claims 5-9, 13-16, and 20-23 are elected and pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Amendment
Claims 5, 13, and 20 are currently amended.

Response to Argument
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 102/103, the Applicant argues, see Pg. 8, that Davis does no teach “display a transition zone overlay over an image on a screen, in order to track movement of an object from a first field of view … to a second field of view …, wherein transition zone overly is selectable … to navigate from the first field of view … to the second field of view … to track the object across a plurality of cameras” by asserting that Davis does not mention that directional arrows are displayed on the display of the portable device as the patron moves from on area of the casino to another area, or as the patron exists the field of view of one camera and enters the field of view of another.
Examiner cannot. As taught in at least Para. [0080, 266] of Davis, a display/graphical user interface is used to perform functions of player/object tracking. Further in view of already cited Para. [0088-89, 119-120, 277, 314], the directional arrow are, thus, selectable by a user to move from a first field of view to a second view of view for the purpose of perform the function of tracking an object/play across different field of views of cameras when the object/play moves from one field of view/area to another.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Pub. 20090265105 A1).

Regarding claim 5, Davis discloses a system for tracking an object across a plurality of cameras, the system comprising (Davis; Fig. 2, 8, Para. [0080, 88-89]. A system for obtaining images of objects and tracking objects are used.): 
a display (Davis; Davis; Fig. 5, 8, Para. [0080, 206-210]. A system for obtaining images of objects and tracking objects are used, wherein the system includes at least a display.); 
a memory storing computer executable instructions (Davis; Davis; Fig. 5, Para. [0080, 0331-333]. A system for obtaining images of objects and tracking objects are used, wherein the system includes at least a memory for storing instructions.); and 
at least one processor programmed to (Davis; Davis; Fig. 5, Para. [0080, 0331-333]. A system for obtaining images of objects and tracking objects are used, wherein the system includes at least a processor for performing instructions.): 
cause to display a transition zone overlay over an image on a screen 
(Davis; Fig. 8, Para. [0119-120, 266, 277, 314]. A transition symbol is displayed over an image), in 
order to track movement of an object from a first field of view of a first camera to a second field of view of a second camera (Fig. 2, Para. [0080, 124-125, 135-160]. In a camera hand-off transition, movement of an object is tracked from a first field of view of a first camera to a second field of view of a second camera.), wherein the transition zone overlay is selectable by a user to navigate from the first field of view of the first camera to the second field of view of the second camera to track the object across a plurality of camera (Davis; Fig. 8, Para. [0119-120, 266, 277, 314]. A transition symbol is displayed over an image and is selectable by a user to navigate between a first FOV of at least a first one or more camera and a second FOV of at least a second one or more cameras for the function to track an object across different FOVs when the object/player moves from one field of view/area to another, wherein different cameras in a camera network are used to provide different FOVs.); and 
responsive to selection of the transition zone overlay by the user, cause to 
display the second field of view of the second camera as the object moves between the first field of view and the second field of view (Davis; Fig. 8, Para. [0086, 88-89, 119-120, 266, 277, 314]. A second FOV of a second camera is displayed in accordance with a selection of a transition symbol by a user for following an moving object, e.g. a patron/player to area close to an elevator.).

Claim 13 is directed to a non-transitory computer-readable medium storing computer-executable instructions stored therein, which when executed by at least one processor (Davis; Davis; Fig. 5, Para. [0080, 0331-333]. A processing system includes a processor for performing operations/instructions.), cause the at least one processor to perform the operations of a sequence of processing steps corresponding to the same as claimed in claim 5, and is rejected for the same reason of anticipation as outlined above.

Claim 20 is directed to a method for tracking an object across a plurality of cameras, the method comprising a sequence of processing steps corresponding to the same as claimed in claim 5, and is rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 14-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. 20090265105 A1) in view of Boghossian (US Pub. 20130208124 A1).

Regarding claim 6, Davis discloses the at least one processor (See remarks regarding claim 5 above.).
But it does not specifically disclose the at least one processor is further programmed to: generate one or more first anchor points in the first field of view, the one or more first anchor points representing identification of an object of interest in the first field of view.
However, Boghossian teaches the at least one processor is further programmed to: generate one or more first anchor points in the first field of view, the one or more first anchor points representing identification of an object of interest in the first field of view (Boghossian; Fig. 8-9, Para. [0065-66, 82, 92, 94]. A processor is used to determine at least one or more track/anchor points of identified object of interest for each of FOVs, including at least a first FOV and a second FOV.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video analysis system of Davis to adapt an object tracking approach, by incorporating Boghossian’s teaching wherein different track/anchor points are determined for object in each of FOVs, for the motivation to track start and end points of different tracks in a sequence of video frames of camera FOVs (Boghossian; Abstract.).

Regarding claim 7, Davis discloses the at least one processor (See remarks regarding claim 5 above.).
But it does not specifically disclose the at least one processor is further programmed to: generate one or more second anchor points in the second field of view, the one or more second anchor points representing identification of the object of interest in the second field of view
However, Boghossian teaches the at least one processor is further programmed to: generate one or more second anchor points in the second field of view, the one or more second anchor points representing identification of the object of interest in the second field of view (Boghossian; Fig. 8-9, Para. [0065-66, 82, 92, 94]. A processor is used to determine at least one or more track/anchor points of identified object of interest for each of FOVs, including at least a first FOV and a second FOV.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video analysis system of Davis to adapt an object tracking approach, by incorporating Boghossian’s teaching wherein different track/anchor points are determined for object in each of FOVs, for the motivation to track start and end points of different tracks in a sequence of video frames of camera FOVs (Boghossian; Abstract.).

Regarding claim 8, Davis discloses the at least one processor (See remarks regarding claim 5 above.).
But it does not specifically disclose the at least one processor is further programed to: generate a composite video based at least in part on the one or more first anchor points, and the one or more second anchor points over time.
However, Boghossain teaches the at least one processor is further programed to: generate a composite video based at least in part on the one or more first anchor points, and the one or more second anchor points over time (Boghossian; Fig. 11, 17, Para. [0080-82, 127]. A processor is used to generate a processed/analysis video in accordance at least in part with one or more first track/anchor points and second track/anchor points.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video analysis system of Davis to adapt an object tracking approach, by incorporating Boghossian’s teaching wherein different track/anchor points are determined for object in each of FOVs, for the motivation to track start and end points of different tracks in a sequence of video frames of camera FOVs (Boghossian; Abstract.).

Regarding claim 9, Davis discloses the at least one processor (See remarks regarding claim 5 above.).
But it does not specifically disclose the at least on processor is further programed to execute instructions corresponding to a path reconstruction module, thereby causing the at least one processor to: reconstruct a path that the object traverses across the field of view of a plurality of cameras.
However, Boghossian teaches the at least on processor is further programed to execute instructions corresponding to a path reconstruction module, thereby causing the at least one processor to: reconstruct a path that the object traverses across the field of view of a plurality of cameras (Boghossian; Fig. 8-13, 17, Para. [0080-82, 92, 94]. A processor is used to determine a path that an object travels through entry and exit zones across different FOVs of cameras.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video analysis system of Davis to adapt an path determination approach, by incorporating Boghossian’s teaching wherein different track/anchor points are determined for object in each of FOVs, for the motivation to track start and end points of different tracks in a sequence of video frames of camera FOVs (Boghossian; Abstract.).

Claims 14-16 are directed to a non-transitory computer-readable medium storing computer-executable instructions stored therein, which when executed by at least one processor (Davis; Davis; Fig. 5, Para. [0080, 0331-333]. A processing system includes a processor for performing operations/instructions.), cause the at least one processor to perform the operations of a sequence of processing steps corresponding to the same as claimed in claims 6-8, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 21-23 are directed to a method for tracking an object across a plurality of cameras, the method comprising a sequence of processing steps corresponding to the same as claimed in claims 6-8, and are non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pusch (US Pat. 10242501 B1) teaches a multi-user and virtual augmented reality tracking systems.
Ramalingamoorthy (US Pub. 20140362225 A1) teaches a video tagging for dynamic tracking.
Morris (US Pub. 20140152836 A1) teaches a system for tracking people and objects using multiple live and recorded surveillance camera video feeds.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.\
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485